UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrantþ Filed by a Party other than the Registranto Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) þ Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material under §240.14a-12 United Community Banks, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. o Fee computed on table below per Exchange Act Rules14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: BLAIRSVILLE, GEORGIA 30514-0398 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS To be Held on June 16, 2011 The Annual Meeting of Shareholders of United Community Banks, Inc. will be held on June 16, 2011 at 2:00 p.m. at The Ridges Resort, 3499 Highway 76 West, Young Harris, Georgia: 1. To elect nine directors to constitute the Board of Directors to serve until the next annual meeting and until their successors are elected and qualified. 2. To approve an amendment to the Restated Articles of Incorporation of United, as amended, (the “Articles”) to increase the number of shares of our common stock, par value $1.00 (“Common Stock”) available for issuance from 200,000,000 to 500,000,000. 3. To approve an amendment to the Articles to authorize 150,000,000 shares of non-voting common stock, par value $1.00 (“Non-Voting Common Stock”). 4. To approve the issuance of shares of Common Stock upon the conversion of shares of United’s Mandatorily Convertible Cumulative Non-Voting Perpetual Preferred Stock, Series F into Common Stock. 5. To approve the issuance of shares of Non-Voting Common Stock upon the conversion of shares of United’s Mandatorily Convertible Cumulative Non-Voting Perpetual Preferred Stock, Series G into Non-Voting Common Stock and any subsequent issuance of shares of Common Stock upon the conversion of shares of authorized Non-Voting Common Stock into Common Stock. 6. To approve an amendment to the Articles to effect a 1-for-5 reverse stock split of United’s Common Stock and Non-Voting Common Stock. 7. To approve an advisory “say on pay” resolution supporting the compensation plan for executive officers. 8. To ratify the appointment of Porter Keadle Moore, LLP as independent registered public accountant for 2011. 9. To consider and act upon other matters that may properly come before the meeting or any adjournment thereof. Only shareholders of record at the close of business on April 17, 2011 will be entitled to notice of, and to vote at, the meeting.A proxy statement and a proxy solicited by the Board of Directors are enclosed. To ensure that your vote is recorded promptly, please vote as soon as possible.Most shareholders of record have three options for submitting their vote before the meeting.You may vote (1) by telephone if you reside in the United States, Canada or the U.S. territories, (2) via the Internet (see the instructions on the proxy card), or (3) by completing, signing and mailing the proxy card in the enclosed postage–paid envelope.If you have Internet access, we encourage you to record your vote on the Internet.It is convenient and it saves significant postage and processing costs.If you attend the meeting you may, if you wish, withdraw your proxy and vote in person. If your shares are held in “street name”, that is held for your account by a broker or other nominee, you will receive instructions from the holder of record that you must follow for your shares to be voted. BY ORDER OF THE BOARD OF DIRECTORS, Jimmy C. Tallent, President and Chief Executive Officer April 23 , 2011 WHETHER OR NOT YOU EXPECT TO BE PRESENT AT THE ANNUAL MEETING, PLEASE VOTE BY TELEPHONE, INTERNET, OR COMPLETE AND RETURN THE ENCLOSED PROXY CARD PROMPTLY SO THAT YOUR VOTE MAY BE RECORDED. TABLE OF CONTENTS Page QUESTIONS AND ANSWERS ABOUT THE ANNUAL MEETING 1 What is the purpose of the Annual Meeting? 1 Who is entitled to vote? 2 How do I cast my vote? 2 What are the quorum and voting requirements? 2 How are votes counted? 3 Will other matters be voted on at the Annual Meeting? 3 Can I revoke my proxy instructions? 3 What other information should I review before voting? 4 NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS 4 PROPOSAL 1 – ELECTION OF DIRECTORS 5 Introduction 5 Information Regarding Nominees for Director 5 Director Emeritus 10 Recent Appointment 10 Board of Directors 10 Board Committees 11 Vote Required 12 Recommendation 12 CORPORATE GOVERNANCE 13 Director Nominations 13 Majority Vote Requirement 14 Code of Ethical Conduct 14 Shareholder Communication 14 Certain Relationships and Related Transactions 14 COMPENSATION OF EXECUTIVE OFFICERS AND DIRECTORS 15 Compensation Discussion and Analysis 15 Executive Compensation 25 Agreements with Executive Officers and Post-Employment Compensation 29 Director Compensation 31 Compensation Committee Interlocks and Insider Participation 32 Compensation Committee Report 32 PRINCIPAL AND MANAGEMENT SHAREHOLDERS 33 SECTION 16(A) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE 34 AUDIT COMMITTEE REPORT 35 THE PRIVATE PLACEMENT AND BACKGROUND TO PROPOSALS 2 THROUGH 6 36 General 36 Summary of the Private Placement 37 Certain Terms and Conditions of the Private Placement 38 Preferred Stock Terms 38 Non-Voting Common Stock Terms 40 i Pro Forma Financial Information 42 Interest of Certain Persons in the Private Placement and Share Conversions 45 Other Matters 45 PROPOSAL 2 – AMENDMENT TO RESTATED ARTICLES OF INCORPORATION TO INCREASE SHARES OF COMMON STOCK 45 General 45 Purpose of Increasing Authorized Sharesof Common Stock 46 Effect of Proposal 46 Vote Required 46 Recommendation 46 PROPOSAL 3 – AMENDMENT TO RESTATED ARTICLES OF INCORPORATION TO AUTHORIZE 150,000,-VOTING COMMON STOCK 47 General 47 Purpose of Authorizing Non-Voting Common Stock 47 Effect of Proposal 47 Vote Required 47 Recommendation 47 PROPOSAL 4 – APPROVAL OF THE ISSUANCE OF SHARES OF COMMON STOCK UPON THE CONVERSION OF UNITED’S MANDATORILY CONVERTIBLE CUMULATIVE NON-VOTING PERPETUAL PREFERRED STOCK, SERIES F INTO COMMON STOCK 48 General 48 Purpose of Approving the Issuance of Shares of Common Stock Upon the Conversion of the Series F Preferred Stock 48 Effect of Proposal 48 Potential Consequences if the Issuance of Shares of Common Stock Upon the Conversion of the Series F Preferred is Not Approved 48 Vote Required 49 Recommendation 49 PROPOSAL 5 – APPROVAL OF THE ISSUANCE OF SHARES OF NON-VOTING COMMON STOCK UPON THE CONVERSION OF SHARES OF UNITED’S MANDATORILY CONVERTIBLE CUMULATIVE NON-VOTING PERPETUAL PREFERRED STOCK, SERIES G INTO NON-VOTING COMMON STOCK AND ANY SUBSEQUENT ISSUANCE OF SHARES OF COMMON STOCK UPON THE CONVERSION OF SHARES OF AUTHORIZED NON-VOTING COMMON STOCK INTO COMMON STOCK 49 General 49 Purpose of Proposal 50 Effect of Proposal 50 Potential Consequences if the Issuance of Shares of Non-Voing Common Stock Upon the Conversion of the Series G Preferred Stock is Not Approved 50 Vote Required 50 Recommendation 50 PROPOSAL 6 –APPROVAL OF THE AMENDMENT TO UNITED’S RESTATED ARTICLES OF INCORPORATION TO EFFECT A 1-FOR-5 REVERSE STOCK SPLIT OF UNITED’S COMMON STOCK AND NON-VOTING COMMON STOCK 51 General 51 Purpose of Reverse Stock Split 52 Beneficial Holders of Common Stock 53 Registered “Book-Entry” Holders of Common Stock 53 Holders of Certificated Shares 53 Fractional Shares 54 ii Accounting Matters 54 Certain Federal Income Tax Consequences of the Reverse Stock Split 54 Dissenters’ Rights 55 Effect of Proposal 55 Vote Required 56 Recommendation 56 PROPOSAL 7 – APPROVAL OF ADVISORY RESOLUTION SUPPORTING THE COMPENSATION PLAN FOR EXECUTIVE OFFICERS 56 General 56 Vote Required 57 Recommendation 57 PROPOSAL 8 – RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANT 57 General 57 Vote Required 57 Recommendation 57 OTHER MATTERS 57 Independent Registered Public Accountants 57 Expenses of Solicitation 58 Shareholder Proposals & Recommendations for Director Nominees 58 Information Incorporated by Reference 58 General 59 Appendix A – Series F and Series G Certificates of Designations A-1 Appendix B – Amendment to Restated Articles of Incorporation, as Amended, to Increase Shares of Authorized Common Stock and Designate Non-Voting Common Stock B-1 Appendix C – Amendment to Restated Articles of Incorporation,as Amended, to Effect Reverse Stock Split C-1 iii April 23 , 2011 BLAIRSVILLE, GEORGIA 30514-0398 PROXY STATEMENT This Proxy Statement is furnished in connection with the solicitation of proxies by the Board of Directors of United Community Banks, Inc. for use at the 2011 Annual Meeting of Shareholders to be held on Tuesday, June 16, 2011 at 2:00 p.m. at The Ridges Resort, 3499 Highway 76 West, Young Harris, Georgia, and at any adjournments or postponements of the Annual Meeting. QUESTIONS AND ANSWERS ABOUT THE ANNUAL MEETING What is the purpose of the Annual Meeting? At the Annual Meeting, shareholders will act upon the matters set forth in the accompanying notice of meeting, including the: 1. Election of nine directors to constitute the Board of Directors to serve until the next annual meeting and until their successors are elected and qualified; 2. Approval of an amendment to the Restated Articles of Incorporation of United, as amended (the “Articles”) , to increase the number of shares of our common stock, par value $1.00 (“Common Stock”) available for issuance from 200,000,000 to 500,000,000; 3. Approval of an amendment to the Articles to authorize 150,000,000 shares of non-voting common stock, par value $1.00 (“Non-Voting Common Stock”); 4. Approval of the issuance of shares of Common Stock upon the conversion of shares of United’s Mandatorily Convertible Cumulative Non-Voting Perpetual Preferred Stock, Series F (the “Series F Preferred Stock”) into Common Stock; 5. Approval of the issuance of shares of Non-Voting Common Stock upon the conversion of shares of United’s Mandatorily Convertible Cumulative Non-Voting Perpetual Preferred Stock, Series G (the “Series G Preferred Stock”) into Non-Voting Common Stock and any subsequent issuance of shares of Common Stock upon the conversion of shares of authorized Non-Voting Common Stock into Common Stock; 6. Approval of an amendment to the Articles to effect a 1-for-5 reverse stock split of United’s Common Stock and Non-Voting Common Stock (the “Reverse Stock Split”); 7. Approval of an advisory “say on pay” resolution supporting the compensation plan for executive officers; and 8. Ratification of appointment of Porter Keadle Moore, LLP as independent registered public accountant for 2011. 1 Who is entitled to vote? All shareholders of record of United’s Common Stock at the close of business on April 17, 2011, which is referred to as the record date, are entitled to receive notice of the Annual Meeting and to vote the shares of Common Stock held by them on the record date.Each outstanding share of Common Stock entitles its holder to cast one vote for each matter to be voted upon. How do I cast my vote? If you hold your shares of Common Stock in your own name as a holder of record and you have Internet access, United prefers that you vote your shares via the Internet by going to www.ilstk.com/shareholders andselecting “Shareholder Services” and then “Internet Voting”.Alternatively, you may vote your shares by telephone if you reside in the United States, Canada or the U.S. territories, or by marking, signing, dating and returning the proxy card in the postage-paid envelope provided to you, or you may vote in person at the Annual Meeting.If your shares of Common Stock are held in “street name”, that is held for your account by a broker, bank or other nominee, you will receive instructions from your nominee which you must follow in order to have your shares voted. Proxies that are executed and returned or submitted through the Internet, but do not contain any specific instructions on any proposal, will be voted “FOR” the proposals specified herein. What are the quorum and voting requirements? The presence, in person or by proxy, of holders of at least a majority of the total number of outstanding shares of Common Stock entitled to vote is necessary to constitute a quorum for the transaction of business at the Annual Meeting.As of the record date, there were 104,568,558 shares of Common Stock outstanding and entitled to vote at the Annual Meeting. The required vote for each item of business at the Annual Meeting is as follows: 1. For the election of directors, those nominees receiving the greatest number of votes at the Annual Meeting shall be deemed elected, even though the nominees may not receive a majority of the votes cast.However, as described in “Corporate Governance – Majority Vote Requirement”, under certain circumstances, nominees who are elected receiving less than a majority vote may be asked to resign; 2. For the approval of an amendment to the Articles to increase the number of authorized shares of Common Stock available for issuance, the vote of a majority of all shares of Common Stock outstanding; 3. For the approval of an amendment to the Articles to authorize shares of Non-Voting Common Stock, the vote of a majority of all shares of Common Stock outstanding; 4. For the approval of the issuance of shares of Common Stock upon the conversion of shares of United’s Mandatorily Convertible Cumulative Non-Voting Perpetual Preferred Stock, Series F into Common Stock, the vote of a majority of the shares voted on the matter; 5. For the approval of the issuance of shares of Non-Voting Common Stock upon the conversion of shares of United’s Mandatorily Convertible Cumulative Non-Voting Perpetual Preferred Stock, Series G into Non-Voting Common Stock and any subsequent issuance of shares of Common Stock upon the conversion of shares of authorized Non-Voting Common Stock into Common Stock, the vote of a majority of the shares voted on the matter; 2 6. For the approval of an amendment to the Articles to effect the Reverse Stock Split, the vote of a majority of all shares of Common Stock outstanding; 7. For the approval of the advisory “say on pay” resolution supporting the compensation plan for the executive officers, the vote of a majority of the shares voted on the matter; 8. For the ratification of the appointment of Porter Keadle Moore, LLP as independent registered public accountant for 2011, the vote of a majority of the shares voted on the matter; and 9. For any other business at the Annual Meeting, the vote of a majority of the shares voted on the matter, assuming a quorum is present, shall be the act of the shareholders on that matter, unless the vote of a greater number is required by law. How are votes counted? Abstentions and “broker non-votes” will be counted only for purposes of establishing a quorum, but will not otherwise affect the vote.“Broker non-votes” are proxies received from brokers or other nominees holding shares on behalf of their clients (in “street name”) who have not been given specific voting instructions from their clients with respect to non-routine matters.Typically, the ratification of independent auditors is considered a routine matter by brokers and other nominees allowing them to have discretionary voting power to vote shares they hold on behalf of their clients for the ratification of an independent auditor. Proposal 1 is the election of directors.Because directors are elected by a plurality of the votes cast, except as described in “Corporate Governance – Majority Vote Requirement”, the director nominees who get the most votes will be elected even if such votes do not constitute a majority.Directors cannot be voted “against” and votes to “withhold authority” to vote for a certain nominee will have no effect if the nominee receives a plurality of the votes cast.For the approval of all other proposals, you may vote “for” or “against” the proposal. If you hold your shares of Common Stock in your own name as a holder of record, and you fail to vote your shares, either in person or by proxy, the votes represented by your shares will be excluded entirely from the vote. Will other matters be voted on at the Annual Meeting? We are not aware of any other matters to be presented at the Annual Meeting other than those described in this Proxy Statement.If any other matters not described in the Proxy Statement are properly presented at the meeting, proxies will be voted in accordance with the best judgment of the proxy holders. Can I revoke my proxy instructions? If you are a record holder, you may revoke your proxy by: ● filing a written revocation with the Secretary of United at the following address: P.O. Box 398, Blairsville, Georgia30514-0398; ● filing a duly executed proxy bearing a later date; or ● appearing in person and electing to vote by ballot at the Annual Meeting. 3 Any shareholder of record as of the record date attending the Annual Meeting may vote in person by ballot whether or not a proxy has been previously given, but the presence (without further action) of a shareholder at the Annual Meeting will not constitute revocation of a previously given proxy. Any shareholder holding shares in “street name” by a broker or other nominee must contact the broker or nominee to obtain instructions for revoking the proxy instructions. What other information should I review before voting? United’s 2010 Annual Report to Shareholders and its Annual Report on Form 10-K filed with the Securities and Exchange Commission (the “SEC”), including financial statements for the year ended December31, 2010, are enclosed with this Proxy Statement.The 2010 Annual Report to Shareholders is not part of the proxy solicitation material.An additional copy of United's Annual Report on Form 10-K may be obtained without charge by: ● accessing United’s website at www.ucbi.com; ● writing to the Secretary of United at the following address: P.O. Box 398, Blairsville, Georgia30514-0398; or ● accessing the EDGAR database at the SEC’s website at www.sec.gov. You may also obtain copies of United’s Annual Report on Form 10-K from the SEC at prescribed rates by writing to the Public Reference Section of the SEC, Room 1580, F. Street, N.E., Washington, D.C. 20549.Please call the SEC at (800) SEC-0330 for further information about obtaining information from the SEC. NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS We have posted materials related to the 2011 Annual Meeting on the Internet.The following materials are available on the Internet at www.ucbi.com/proxy: ● this Proxy Statement for the 2011 Annual Meeting; ● United’s 2010 Annual Report to Shareholders; and ● United’s Annual Report on Form 10-K for the year ended December 31, 2010 filed with the SEC. You are also invited to attend the 2011 Annual Meeting in person.To pre-register to attend the Annual Meeting you may: ● follow the instructions on the enclosed proxy card; ● email Investor_Relations@ucbi.com and indicate the name of the person(s) attending; or ● call (866) 270-5900 and speak with an Investor Relations professional. For directions to the Annual Meeting, visit www.theridgesresort.com, or call (866) 270-5900 and an Investor Relations professional can assist you. 4 PROPOSAL 1 – ELECTION OF DIRECTORS Introduction The Bylaws of United provide that the number of directors on United’s Board of Directors may range from eight to fourteen.The Board of Directors of United has set the number of directors at nine.The number of directors may be increased or decreased from time to time by the Board of Directors by resolution, but no decrease shall have the effect of shortening the term of an incumbent director.The terms of office for directors continue until the next annual meeting and until their successors are elected and qualified. Information Regarding Nominees for Director The following information has been furnished by the respective nominees for director as of March 1, 2011.All of the nominees for director are existing directors that have been nominated by the Board of Directors for re-election. Jimmy C. Tallent Director since 1988 Age 58 President and Chief Executive Officer Executive Committee Mr. Tallent has served as President and Chief Executive Officer of United from the time it was formed in 1988.He served as United Community Bank’s President and Chief Executive Officer since 1984 and currently serves as its Chairman.Under Mr. Tallent’s leadership, United has grown from a small, one-branch banking operation in the rural community of Blairsville, Georgia to the third largest bank holding company headquartered in Georgia, with $7.4 billion in assets and 106 banking offices covering three states in the Southeast.Mr. Tallent is a member of the Georgia Power board of directors and serves as a Trustee of Young Harris College in Young Harris, Georgia.He is a former member of the State Board for the Georgia Department of Technical and Adult Education, the Global Health Action board of directors and the Georgia Chamber of Commerce board of directors.Mr. Tallent has also served as the Georgia State YMCA Finance Chairman. Mr. Tallent’s many professional accomplishments include being honored with the Georgia Economic Developers Association’s Spirit of Georgia Award, which was presented to Mr. Tallent in 1999.This award is presented annually to a Georgia business executive who has demonstrated superior ability, originality, potential impact, and courage in business development.For five consecutive years, Georgia Trend magazine has recognized Mr. Tallent as one of the “100 Most Influential Georgians”.In 2007, Mr. Tallent was honored with the Ernst & Young Entrepreneur of the Year Award for Financial Services in the Alabama / Georgia / Tennessee region.Mr. Tallent attended Young Harris College and Piedmont College and is a graduate of the Georgia Banking School in Athens, Georgia. For the following reasons, the Board of Directors of United has concluded that Mr. Tallent should serve as a director of the company.As President and Chief Executive Officer, Mr. Tallent is the only officer to serve on our Board.With more than 27 years of experience, Mr. Tallent has a deep knowledge and understanding of United, its “community banks” and its lines of business. Mr. Tallent has demonstrated leadership abilities and has the integrity, values and good judgment that make him well suited to serve on the Board of Directors. 5 Robert L. Head, Jr.
